Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given following up to an interview with Applicant’s Representative, Leonid Kisselev, on 01/31/2022.
Please amend the claim set dated 7/10/2020 as follows:
1.	(currently amended) A system for building gross energy load change modeling with the aid of a digital computer, comprising:
a computer comprising a processor and memory within which code for execution by the processor is stored, the computer configured to:
remotely interface to an at least one meter that monitors electricity 
provided to a building from an external source over a set time period and obtain data regarding the provided electricity from the meter as net load data; 
monitor renewable energy produced by a renewable energy system
for the building over the set time period; 
combine the net load data and the produced renewable energy into

provide the gross load data to a computing device associated with a
user;
estimate an overall thermal performance of the building by
conducting an empirical test comprising remotely controlling a 
heating source inside the building;
		receive from the computing device one or more changes [[to]] that affect at least one of the overall thermal performance of the building and a [[user]] use of electricity in the building; [[and]]
		model an effect of the one or more changes on the gross load comprising determine a size of a further heating source needed to 
supply heat for the building with the changed overall thermal performance and using the size to model a change to the net load data;
determine a size of a renewable energy system needed to 
power the further heating source; and 
provide the modeled effect to the computing 
device.  

2.	(original) A system according to Claim 1, wherein one of the changes comprises charging an electric vehicle at the building.  
3.	(original) A system according to Claim 2, the computer further configured to calculate an electricity consumption for the electric vehicle over the time period based on a charging efficiency of the electric vehicle, a distance driven over the time period, and an amount of electricity consumed by the electric vehicle over a unit of the distance.  
4.	(original) A system according to Claim 3, the computer further configured to:

determine an amount of electricity equivalent to the amount of fuel; and 
compare the electric vehicle electricity consumption to the fuel equivalent electricity. 
5.	(original) A system according to Claim 1, wherein the change comprises replacing a water heater fueled by natural gas inside the building by a heat pump water heater.  
6.	(original) A system according to Claim 5, the computer further configured to:  
determine a water heating capacity of the building for the time period; 
determine a size of the heat pump water heater based on the water heating capacity. 
7.	(original) A system according to Claim 5, the computer further configured to:  
determine an amount of electricity equivalent to an amount of the natural gas consumed by the natural gas water heater over the time period;  
obtain an efficiency of the heat pump water heater; and 
determine an amount of electricity consumption for the heat pump water heater over the time period using the efficiency and the natural gas equivalent electricity. 
8.	(original) A system according to Claim 6, the computer further configured to:  
calculate an amount of photovoltaic power equivalent to the heat pump water heater electricity consumption.  
9.	(original) A system according to Claim 1, wherein the change comprises replacing a natural gas space heater by a heat pump space heater.  

determine a space heating capacity of the building over the time period; and
determine a size of the heat pump space heater based on the space heating capacity.  
11.	(currently amended) A method for building gross energy load change modeling with the aid of a digital computer, comprising:
remotely interfacing by a computer, the computer comprising a
processor and a memory within which code for execution by the processor is stored, to an at least one meter that monitors electricity provided to a building from an external source over a set time period and obtaining by the computer data regarding the provided electricity from the meter as net load data; 
monitoring by the computer renewable energy produced by a
renewable energy system for the building over the set time period; 
combining by the computer the net load data and the produced
renewable energy into gross load data that is representative of overall electricity consumed by the building over the set time period in the past and that indicates a degree of energy efficiency of the building; 
providing by the computer the gross load data to a computing 
device associated with a user;
estimating an overall thermal performance of the building by
conducting an empirical test comprising remotely controlling a 
heating source inside the building;
	receiving by the computer from the computing device one or more changes that affect to at least one of  the overall thermal performance of the building and a [[user]] use of electricity in the building; [[and]] 
	modeling by the computer an effect of the one or more changes on the gross [[load] load comprising determining a size of a further heating source needed to supply heat for the building with the changed overall thermal performance and using the size to model a change to the net load data; 
determining a size of a renewable energy system needed to 
power the further heating source; and 
providing by the computer the modeled effect to the computing device.  
12.	(original) A method according to Claim 11, wherein one of the changes comprises charging an electric vehicle at the building.  
13.	(original) A method according to Claim 12, further comprising calculating an electricity consumption for the electric vehicle over the time period based on a charging efficiency of the electric vehicle, a distance driven over the time period, and an amount of electricity consumed by the electric vehicle over a unit of the distance.  
14.	(original) A method according to Claim 13, further comprising:
determining an amount of fuel consumed by a non-electric vehicle over the time period based on the distance driven over the time period and fuel efficiency of the non-electric vehicle; 
determining an amount of electricity equivalent to the amount of fuel; and 
comparing the electric vehicle electricity consumption to the fuel equivalent electricity. 
15.	(original) A method according to Claim 11, wherein the change comprises replacing a water heater fueled by natural gas inside the building by a heat pump water heater.  
16.	(original) A method according to Claim 15, further comprising:  
determining a water heating capacity of the building for the time period; 
determining a size of the heat pump water heater based on the water heating capacity. 
17.	(original) A method according to Claim 15, further comprising:  

obtaining an efficiency of the heat pump water heater; and 
determining an amount of electricity consumption for the heat pump water heater over the time period using the efficiency and the natural gas equivalent electricity. 
18.	(original) A method according to Claim 16, further comprising calculating an amount of photovoltaic power equivalent to the heat pump water heater electricity consumption.  
19.	(original) A method according to Claim 11, wherein the change comprises replacing a natural gas space heater by a heat pump space heater.  
20.	(original) A method according to Claim 19, further comprising:  
determining a space heating capacity of the building over the time period; and
determining a size of the heat pump space heater based on the space heating capacity.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art to the invention include Marhoefer (US 2012/0130556) Sons et al (US 2014/0129197), Hebert (US 2002/0055358), Sillato et al (US 5177972), Zaloom (US 6366889), Aguilar (US 2011/0137763), Scelzi (US 2013/0204439), Fadell et al (US 2013/0268129), Cutchaw (US 3923038), and Kefayati et al (US 2015/0057820), Yuhui et al (Di Yuhui, Di Yulin, Wang Yonghui and Wen Li, "Application and analysis of water source heat pump system in residential buildings," 2011 International Symposium on Water Resource and Environmental Protection, 2011, pp. 2425-2428, doi: 10.1109/ISWREP.2011.5893758. (Year: 2011)), and Mustafina et al (E. S. Mustafina and T. A. Filippova, "Problems of small heat power stations
and ways to solve them," Proceedings. The 8th Russian-Korean International Symposium on
Science and Technology, 2004. KORUS 2004., 2004, pp. 267-270 vol. 1, doi: 10.1109/KORUS.2004.1555341. (Year: 2004)).
None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims 1 and 11, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624